                  6:20-cr-00341-KFM                   Date Filed 06/16/20               Entry Number 3            Page 1 of 5


AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                District of South Carolina

                  In the Matter of the Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                             Case No.      6:20-cr-00341
             User Account: greeksword9@gmail.com
       located on the servers of Dropbox, Inc., 1800 Owens
        Street, Suite 200, San Francisco, California 94158

                                                     SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ _ _ _ _ District of                       South Carolina
(identify the person or describe the property to be searched and give its location):

      See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                   May 29, 2020          (not to exceed /4 days)
       D in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to           Kevin F. McDonald, U.S. Magistrate Judge
                                                                                                       (United States Magistrate Judge)

     D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     D for         days (not to exceed 30) D until, the facts justifying, the later specific ate o


Date and time issued:          /J...°7 Is       I
                                                 I




City and state:              Greenville, SC                                                       evin F. McDonald, U.S. Magistrate Judge
                                                                                                             Printed name and title
6:20-cr-00341-KFM   Date Filed 06/16/20   Entry Number 3   Page 2 of 5
    6:20-cr-00341-KFM          Date Filed 06/16/20   Entry Number 3   Page 3 of 5




                                      ATTACHMENT A

                DESCRIPTION OF LOCATION TO BE SEARCHED


The Dropbox, Inc. account greeksword9@gmail.com that is stored at premises owned,

maintained, controlled or operated by:

Dropbox, Inc.

1800 Owens Street, Suite 200

San Francisco, California 94158
    6:20-cr-00341-KFM         Date Filed 06/16/20      Entry Number 3       Page 4 of 5




                                      ATTACHMENT B

                    PARTICULAR ITEMS TO BE SEIZED
              INFORMATION TO BE DISCLOSED BY DROPBOX, INC.

       1.      To the extent that the information described in Attachment A is within the

possession, custody or control of Dropbox, Inc., hereinafter referred to as The Provider,

regardless of whether such information is stored, held, or maintained inside or outside of the

United States, and including any records, files, logs or information that has been deleted but still

available to The Provider or has been preserved pursuant to a request made under 18 U.S.C. §

2703(£), The Provider is required to disclose the following information to the Government for

each account, or identifier, listed in Attachment A.

       2.      All records or other information regarding the identification of the account and

the types of service utilized, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the account was created, the

length of service, the IP address used to register the account, log-in IP addresses associated with

session times and dates, account status, alternative email addresses provided during registration,

methods of connecting, log files and means and source of payment (including any credit or bank

account numbers), if applicable; records of session times and durations, types of service

utilized, address books, contact and buddy lists, calendar data, pictures and files, all records

pertaining to communications between The Provider and any person regarding this account,

including contacts with support services and records of actions taken;

       3.      All multimedia files, in any format, pertaining to the possession, receipt, or

distribution of child pornography as defined m 18 U.S.C.§ 2256(8) or to the possession,

                                                                                                 21
    6:20-cr-00341-KFM         Date Filed 06/16/20       Entry Number 3     Page 5 of 5




receipt, or distribution of visual depictions of minors engaged in sexually explicit conduct as

defined in 18 U.S.C.§ 2256(2).

       4.       All information related to other accounts associated with this account as a result

of referrals or otherwise being a collaborator or contact.

       5.       All information related to bookmarks or newsgroup information related to this

user account.

       6.       All information related to communications and/or correspondence with other

subjects that may be stored in the user account.

       7.       All information related to information found in the Attachment folder within the

user account as well as any information related to instant messaging that may be stored in the

user account.

       8.       All Metadata information related to the user account.




                                                                                                22
